443 F.2d 67
Charles Ray OVERTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1628 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 9, 1971.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, District Judge.
Charles Ray Overton, pro se.
Seagal V. Wheatley, U. S. Atty., Jeremiah Handy, Asst. U. S. Atty., San Antonio, Tex., for respondent-appellee.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:


1
The District Court denied Charles Ray Overton relief under 28 U.S.C. § 2255.


2
This Court settled the issues raised in this appeal, when it decided an appeal from Overton's co-defendant, Erwin v. United States of America, 1971, 440 F.2d 1327.

The judgment of the District Court is

3
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I